JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the following, and the motion to compel production of documents, It is
ORDERED AND ADJUDGED that the district court’s orders filed August 22, 2014, and September 11, 2014, be affirmed. Appellant has identified no error in the district court’s dismissal without prejudice of his complaint and the denial without prejudice of his motion to reopen the case, *790where he did not comply with the court’s order'directing him to submit a certified copy of his trust account statement for the 6-month period immediately preceding the filing of his complaint,' as the Prison Litigation Reform Act requires. See 28 U.S.C. § 1915(a)(2). It is
FURTHER ORDERED that the motion to compel production of documents be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.